I   BifDINCOUmOFArVtALS
                                                                12thCouOofA?p^s2o£«




                                                                         FILE COPY



         RE:   Case   No.   15-0896                               DATE:       12/1/2015
         COA #:    12-14-00212-CV         TC#:      CV9282
STYLE:   ROBERT   ROBINSON
    v.   WELLS    FARGO BANK,    N.A


       Today the Supreme Court of Texas granted the motion for
extension of time to file petition for review under Tex. R.
App . P. 53.7(f) in the above-referenced case.  The petition
for review is due to be filed no later than December 16,
2015.



                                MS.    CATHY   S.   LUSK
                                CLERK,    TWELFTH COURT OF APPEALS
                                1517 WEST FRONT, SUITE 354
                                TYLER, TX  75702